 

EXHIBIT 10.1

 

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 

This Convertible Note and Warrant Purchase Agreement, dated as of October [__],
2014 (this “Agreement”), is entered into by and among Cortex Pharmaceuticals,
Inc. (the “Company”), a corporation incorporated in the state of Delaware, and
each of the undersigned persons and entities listed on the schedule of investors
attached hereto as Schedule I (the “Investors”).

 

The Company and each of the Investors hereby agree as follows:

 

1. The Convertible Notes.

 

(a) Authorization of Convertible Notes and Warrants. The Company has authorized
the issue and sale of up to $1,000,000.00 aggregate principal amount (“Total
Principal Amount”) of its (i) 10% Convertible Notes due September 15, 2015 in
substantially the form set out in Exhibit A hereto (as amended, restated or
otherwise modified from time to time pursuant to Section 6, all such Convertible
Notes, the “Convertible Notes”) and (ii) Warrants to Purchase Common Stock in
substantially the form set out in Exhibit B hereto (as amended, restated or
otherwise modified from time to time pursuant to Section 6, all such Warrants to
Purchase Common Stock, the “Warrants”). Each Warrant to Purchase Common Stock
shall be initially exercisable into that number of shares of Common Stock of the
Company calculated as each Investor’s investment amount divided by $0.035.
References to an “Exhibit” or “Schedule” are references to an Exhibit or
Schedule attached to this Agreement unless otherwise specified. References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.

 

(b) Issuance of Convertible Notes and Warrants. At each Closing provided for in
Section 1(c) in respect of a particular Investor, on the terms and subject to
the conditions hereof, the Company agrees to issue and sell to such Investor,
and such Investor severally agrees to purchase from the Company, a Convertible
Note and Warrant for the investment amount set forth opposite the respective
Investor’s name on Schedule I hereto in respect of such Convertible Note and
Warrant (collectively, the “Investment Amount”). The obligations of the
Investors to purchase Notes and Warrants are several and not joint obligations
and no Investor shall have any liability to any Person for the performance or
non-performance of any obligation by any other Investor hereunder. The aggregate
Investment Amounts for the purchase of Convertible Notes and Warrants hereunder
shall not exceed $1,000,000.00.

 

(c) Closings; Use of Proceeds. The sale and purchase of the Convertible Notes
and Warrants to be purchased by the Investors shall take place at one or more
closings (each a “Closing” and collectively with the Additional Closings (as
defined below), the “Closings”) to be held at such places and times as the
Company and the applicable Investors may determine (each a “Closing Date” and
collectively “Closing Dates”). At each Closing, the Company will deliver to each
of the applicable Investors the Convertible Note and the Warrant to be purchased
by such Investor dated the date of the Closing and registered in such Investor’s
name, against receipt by the Company of such Investor’s Investment Amount for
the account of the Company by wire transfer of immediately available funds in
accordance with the Company’s instructions. The Company may conduct additional
Closings at the Company’s option in the Company’s sole discretion (each, an
“Additional Closing”) to be held at such places and times as the Company and the
Investors participating in such Additional Closing may determine (each, an
“Additional Closing Date”). The proceeds of the Convertible Notes and Warrants
shall be used for costs and expenses of the Company in connection with research
and development, general and administrative purposes and working capital.

 



 

 

 

2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that, except as set forth on Schedule II hereto:

 

(a) Due Incorporation, Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where such qualification or license is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not reasonably be expected to have a
material adverse effect on the Company and its subsidiaries taken as a whole.

 

(b) Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and each Convertible Note and each Warrant issued
hereunder (collectively, the “Transaction Documents”) and the consummation of
the transactions contemplated hereby and thereby (i) are within the corporate
power of the Company and (ii) have been duly authorized by all necessary
corporate action on the part of the Company. Each Transaction Document executed
or to be executed at each Closing by the Company has been, or will be at each
Closing, duly executed and delivered by the Company and constitutes, or will
constitute as of such Closing, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(c) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not (i) violate the
Company’s Articles of Incorporation, Certificate of Incorporation, Bylaws or
other formation or charter documents, as applicable (as amended, the “Charter
Documents”), (ii) violate any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (iii) result in the breach of any
material provision of or in the acceleration of, or entitle any other person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iv) result in the creation or
imposition of any lien or encumbrance upon any property, asset or revenue of the
Company under any material agreement or instrument to which the Company is
bound.

 

(d) Litigation. As of the date of the initial Closing, no actions (including,
without limitation, derivative actions), suits, proceedings or investigations
are pending or, to the knowledge of the Company, threatened in writing against
the Company or the Company’s subsidiaries, if any, at law or in equity in any
court or before any other governmental authority.

 

(e) Title. The Company and the Company’s subsidiaries, if any, own and have good
and marketable title in fee simple absolute to, or a valid leasehold interest
in, all their respective real properties and good title to their other
respective assets and properties. Such assets and properties are subject to no
liens or encumbrances.

 

(f) Intellectual Property. The Company and the Company’s subsidiaries, if any,
own or possess sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, processes
and other intellectual property rights necessary for its business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of, the rights of others. Since March 22, 2013, each employee of
the Company has executed, or will execute, a confidential information and
invention assignment agreement in favor of the Company. Since March 22, 2013,
the Company has entered into, or intends to enter into, an agreement containing
appropriate confidentiality and invention assignment provisions in favor of the
Company with each consultant to the Company that has had or will have access to
the Company’s intellectual property.

 



2

 

 

(g) Debt for Borrowed Money. As of the date of this Agreement, the Company does
not have any outstanding debt for borrowed money, other than, for the avoidance
of doubt, as disclosed on Schedule II.

 

3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a
Convertible Note and Warrant as follows:

 

(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the enforcement of creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(b) Securities Law Compliance. Such Investor has been advised that the
Convertible Notes and the Warrants and the underlying securities have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor has not been formed solely for the purpose of making this investment
and is purchasing the Convertible Notes and Warrants to be acquired by such
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof. Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same and Investor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer, grant any participation in or otherwise distribute all or any part of
the Convertible Notes or Warrants. Such Investor has such knowledge and
experience in financial and business matters that such Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment without impairing such Investor’s financial condition
and is able to bear the economic risk of such investment for an indefinite
period of time. Such Investor is an accredited investor as such term is defined
in Rule 501 of Regulation D under the Securities Act. Each Investor further
represents that such Investor has had the opportunity to ask questions of the
Company and received answers concerning the terms and conditions of the sale of
the Convertible Notes and the Warrants.

 

(c) Source of Funds. Each Investor severally represents that, as to each source
of funds (each a “Source”) to be used by such Investor to pay the purchase price
of the Convertible Notes and Warrants to be purchased by such Investor
hereunder, the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.

 



3

 

 

4. Conditions to Closing of the Investors. Each Investor’s obligations at the
Closing or, with respect to any Additional Closing, each Additional Closing, are
subject to the fulfillment, on or prior to the Closing Date or applicable
Additional Closing Date, as the case may be, of all of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof, in each case except as modified by Schedule II,
shall have been true and correct when made, and shall be true and correct in all
material respects on the Closing Date or applicable Additional Closing Date.

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date or applicable Additional Closing
Date with certain federal and state securities commissions, the Company shall
have obtained all governmental approvals required in connection with the lawful
sale and issuance of the Convertible Notes.

 

(c) Legal Requirements. On the date of the Closing or the applicable Additional
Closing, the sale and issuance by the Company, and the purchase by the
applicable Investors, of the Convertible Notes and Warrants shall be legally
permitted by all laws and regulations to which such Investors or the Company are
subject.

 

(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents: (i) this Agreement and (ii) each
Convertible Note and Warrant issued hereunder on the date of the Closing or the
applicable Additional Closing.

 

5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Convertible Notes and Warrants at the Closing or, with respect to
any Additional Closing, at each Additional Closing, is subject to the
fulfillment, on or prior to the Closing Date or applicable Additional Closing
Date, as the case may be, of all of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the Closing Date and the applicable
Additional Closing Date.

 

(b) Legal Requirements. On the date of the Closing or the applicable Additional
Closing, the sale and issuance by the Company, and the purchase by the
applicable Investors, of the Convertible Notes and Warrants shall be legally
permitted by all laws and regulations to which such Investors or the Company are
subject.

 

(c) Transaction Documents. With respect to the obligation to sell and issue a
Convertible Note and Warrant to any Investor, such Investor shall have duly
executed and delivered to the Company (i) this Agreement and (ii) an executed
acceptance by such Investor of the applicable Convertible Note and applicable
Warrant issued hereunder to such Investor on the date of the Closing or the
applicable Additional Closing.

 



4

 

 

6. Disclosures.

 

(a) Brokers and Finder’s Fees. At the Company’s sole discretion, the Company may
pay (i) a cash placement agent fee, brokerage commission, finder’s fee or
similar payment of up to 7% of the Total Principal Amount to any qualified
referral source, which may be an affiliate of the Company, to which it can
legally make such payment, in the form of cash, as well as (ii) a warrant fee in
the form of a warrant or warrants (“Placement Agent Warrants”), exercisable into
up to 7% of that number of shares of Common Stock into which the applicable
Convertible Notes may convert. Such Placement Agent Warrants shall be
exercisable at the same price per share of Common Stock at which the applicable
Convertible Notes convert and shall expire on September 15, 2015. The Placement
Agent Warrants shall have a cashless exercise provision. Placement Agent
Warrants may be issued to designees of the qualified referral source upon
request by the qualified referral source, as may be agreed by the Company in its
sole discretion. Officers, directors, managers, employees, affiliates and
associated persons of the Company, and affiliates of any of the foregoing
qualified referral sources, are eligible to invest as Investors in the
Convertible Notes and the Warrants, and are eligible to, and may, receive fees,
directly or indirectly (including, without limitation, fees in respect of such
person or persons’ investments in the Convertible Notes and the Warrants).

 

(b) Conflict of Interest. Aurora Capital LLC shall be a qualified referral
source pursuant to Section 6(a) above. Aurora Capital LLC and certain of its
members, managing members, officers directors, associated persons or employees
either previously or by virtue of becoming an Investor, may be or may become
direct or indirect shareholders or note holders or warrant owners of the Company
or may be officers or directors of the Company. Specifically, but not by way of
limitation, both Arnold S. Lippa and Jeff Eliot Margolis are indirect owners of
member interests of Aurora Capital LLC, members of the Board of Directors of the
Company, officers of the Company and direct or indirect shareholders of the
Company. Aurora Capital LLC is a direct owner of Common Stock of the Company.

 

(c) Arm’s Length Negotiation. The Company has not set the price of the
Convertible Note or the Warrant through an arms-length negotiation with any
Investor or Investor representative. The Company believes the price at which the
Convertible Notes and Warrants are being offered appropriately reflects economic
realities under the Company’s current circumstances. However, there can be no
assurances that the Convertible Notes or Warrants are not worth substantially
less than the price at which they are being sold.

 

(d) Legal Counsel. Each Investor hereby represents and warrants and that it has
consulted with legal counsel of its choosing, or has had sufficient opportunity
to consult with legal counsel of its choosing, in respect of the terms and
conditions of this Agreement and the applicable Convertible Note and Warrant of
such Investor.

 

(e) Original Issue Discount. This Note is being issued with original issue
discount. Each Investor hereby acknowledges and agrees that no assignment or
other transfer of the Note shall be effective unless a legend has been added to
the Note in accordance with Treasury Regulation §1.1275-3(b) stating that the
Note was issued with original issue discount and specifying (i) the dollar
amount of such original issue discount, (ii) the dollar amount of the issue
price of the Note, (iii) the issue date of the Note, and (iv) the percentage
constituting the yield to maturity of the Note.

 

7. Miscellaneous.

 

(a) Waivers; Amendments. Except as otherwise expressly provided in the Warrant
(with respect to any Warrant only) and except as otherwise expressly provided in
the Convertible Note (with respect to any Convertible Note only), any provision
of this Agreement and the Convertible Notes and Warrants may be amended, waived
or modified only upon the written consent of the Company and Investors holding
more than 50% of the aggregate outstanding Investment Amount of the Convertible
Notes and Warrants (a “Majority in Interest of Investors”); provided however,
that no such amendment, waiver or consent shall reduce the Investment Amount of
an Investor, in each case without such Investor’s written consent. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon all
of the parties hereto. Notwithstanding the foregoing, this Agreement may be
amended to add a party as an Investor hereunder in connection with Additional
Closings without the consent of any other Investor.

 



5

 

 

(b) Nature of Investment. For the avoidance of doubt, the parties hereto
acknowledge and agree that the payment of the Investment Amount to the Company
by an Investor in respect of any Convertible Note (but not in respect of any
Warrant) will be deemed to be a loan to or indebtedness of the Company.

 

(c) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.

 

(d) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(e) Successors and Assigns. Subject to the restrictions on transfer described in
Section 6(f) below, the rights and obligations of the Company and the Investors
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(f) Assignment. The rights, interests or obligations hereunder and under the
Convertible Notes and/or Warrants may not be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of a Majority in Interest of Investors. The rights, interests or obligations
hereunder and under the Convertible Notes and/or Warrants may not be assigned by
any Investor without the prior written consent of the Company.

 

(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(h) Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed or delivered to each party as follows: (i) if
to a Investor, at such Investor’s address or facsimile number set forth in the
Schedule of Investors attached as Schedule I, or at such other address as such
Investor shall have furnished the Company in writing in accordance with this
paragraph, or (ii) if to the Company, at such address or fax number set forth on
the signature pages hereto, or at such other address or facsimile number as the
Company shall have furnished to the Investors in writing in accordance with this
paragraph. All such communications will be deemed effectively given the earlier
of (i) when received, (ii) when delivered personally, (iii) one business day
after being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

(i) Expenses. Each of the Company and the Investors will bear their own
respective expenses associated with the negotiation, execution and delivery of
this Agreement and the Convertible Notes.

 

(j) Only Company Liable. In no event shall any stockholder, officer, director or
employee of the Company be liable for any amounts due or payable pursuant to any
Transaction Document.

 



6

 

 

(k) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(l) Headings. Headings used in this Note have been included for convenience and
ease of reference only, and will not in any manner influence the construction or
interpretation of any provision of this Note.

 

(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

(Signature Page Follows)

 



7

 





 

The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

COMPANY:         CORTEX PHARMACEUTICALS, INC.   a Delaware corporation        
By:     Name: Arnold S. Lippa   Title: Executive Chairman and Chief Executive
Officer  

 

Address for notices:

Cortex Pharmaceuticals, Inc.

Attention: Arnold S. Lippa

Executive Chairman & CEO

126 Valley Road, Suite C

Glen Rock, NJ 07452

(phone): 201-906-2466

(fax): 415-887-7814

 

(Signature Page to Convertible Note and Warrant Purchase Agreement)

 



 

 

 

INVESTORS:         [INVESTOR NAME]         By:     Name:     Title:    

 

(Signature Page to Convertible Note and Warrant Purchase Agreement)

 



 

 

 

SCHEDULE I

SCHEDULE OF INVESTORS

 

Investor Name, Contact Name, Address, Phone, Fax   Convertible Note
Investment Amount   Warrant Investment Amount   Investment Amount (Total)  
Closing Date [_________]   $[_______]   $[_______]   $[_______]   [_____], 2014
                                                                       

 



 

 

 

SCHEDULE II
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Transaction Documents

 

The Convertible Notes

 

The Warrants

 

SEC Filings

 

The Company has not filed all required periodic filings with the Securities and
Exchange Commission.

Samyang Documents

 

Permitted liens include the liens granted to Samyang Optics Co., Ltd. (now known
as SY Corporation, Co., Ltd.) (“Samyang”) and its successors and assigns under
that certain Securities Purchase Agreement, dated as of June 25, 2012, between
the Company and Samyang and any documents delivered in connection therewith (as
amended, restated or otherwise modified from time to time, collectively, the
“Samyang Documents”). The indebtedness pursuant to the Samyang Documents and all
transactions contemplated in connection with the Samyang Documents are permitted
hereunder. The Company is in default of certain of the Samyang Documents.

 

Trade Accounts

 

From time to time, the Company has obligations in respect of trade accounts
payable.

 

The Company has certain obligations in respect of claims by one prior employee
and certain prior advisors.

 



 

 

 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

 

[see attached]

 



 

 

 

EXHIBIT A

FORM OF CONVERTIBLE NOTE

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST HEREIN OR THEREIN MAY BE SOLD, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS COVERING ANY SUCH TRANSACTION, (B) THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF SUCH SECURITIES (CONCURRED IN BY COUNSEL FOR THE
COMPANY) THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

CORTEX PHARMACEUTICALS, INC.

 

10% CONVERTIBLE NOTE DUE SEPTEMBER 15, 2015

 

$[_________] Glen Rock, NJ

 

October [__], 2014

 

FOR VALUE RECEIVED, Cortex Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), promises to pay to [__________] (the “Holder”) the aggregate
principal amount of $[________] (the “Principal Amount”) plus accrued interest
upon the terms and subject to the conditions set forth in this Convertible Note
(such Convertible Note referred to herein as the “Note”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to them in
the Convertible Note and Warrant Purchase Agreement, dated as of October [__],
2014, by and among the Company, the Holder, and the other investors party
thereto (as amended or otherwise modified as of the date hereof, the “Purchase
Agreement”). This Note is one of a series of the Company’s Convertible Notes, is
being purchased by the Holder along with a Warrant, and the Holder is entitled
to the benefits of the Purchase Agreement.

 

1. Interest. Interest shall accrue on the outstanding Principal Amount, from the
date hereof until the date this Note is converted or paid in full, at the rate
of ten percent (10%) per annum, which shall be compounded annually on a 360 day
basis (the “Interest Rate”). All accrued interest shall be due and payable in
full at maturity (whether on the Maturity Date (as defined below) or the
Extended Maturity Date (as defined below), as applicable), conversion or payment
in full of this Note, as provided herein. All cash payments received by the
Holder in respect of this Note shall be applied first to accrued interest and
thereafter to the repayment of the outstanding Principal Amount. If converted,
all accrued interest shall be paid in the securities into which this Note shall
convert.

 

2. Maturity Date and Extended Maturity Date.

 

(a) Unless paid in full in cash or converted in accordance with the terms of
this Note prior to such date, the outstanding Principal Amount plus all accrued
and unpaid interest thereon shall be due and payable in full on September 15,
2015 (the “Maturity Date”). Notwithstanding the foregoing, the Company may
elect, at its option and in its sole discretion, to extend the Maturity Date
(“Extended Maturity Date”) to September 15, 2016 upon thirty (30) days’ notice
to the Holder delivered prior to the Maturity Date, subject to the issuance by
the Company to the Holder of one or more warrants, exercisable for a period of
one year from the date of issuance, to purchase the Company’s common stock, par
value $0.001 (“Common Stock”) exercisable at $0.035 per share of Common Stock,
into that number of shares of Common Stock calculated as the product of the
Principal Amount of the Note plus any accrued and unpaid interest, multiplied by
50% and then dividing that product by $0.035 (“Extended Maturity Date Warrant”).
The Extended Maturity Date Warrant shall otherwise be substantially similar in
form and substance to the Warrant issued in connection with this Note.

 

 

 

 

(b) At any time (including, without limitation, in lieu of demanding payment at
maturity (whether on the Maturity Date or the Extended Maturity Date, as
applicable)), the Holder may elect, at its option and in its sole discretion, to
convert the outstanding Principal Amount plus accrued and unpaid interest under
this Note into a number of shares of the Company’s common stock (the “Common
Stock”) equal to the quotient obtained by dividing the outstanding Principal
Amount plus any accrued and unpaid interest under this Note by $0.035, subject
to adjustment for stock splits, reverse stock splits, common stock dividends,
and similar recapitalization events. In the event that the Principal Amount and
accrued interest thereon is not paid in full at maturity (whether on the
Maturity Date or the Extended Maturity Date, as applicable), and the Holder has
not exercised its conversion right specified above, to the extent the Note is
subject to the Default Rate pursuant to Section 7 hereof, the Note will continue
to be subject to the Default Rate (as defined below). The Company will endeavor
to notify the Holder at least 30 days prior to the Maturity Date or, if
applicable, the Extended Maturity Date, of the Company’s obligation to repay in
cash amounts outstanding under the Convertible Note at such time if not
previously converted in accordance with Section 2(b) hereof.

 

3. No Prepayment. The Company may not prepay this Note in whole or in part
without the prior written consent of the Holder except pursuant to a Qualified
Financing.

 

4. Qualified Financing. In the event of any equity or equity-linked securities
financing resulting in gross proceeds to the Company in an aggregate principal
amount of at least $1,000,000.00 (a “Qualified Financing”), at a Common Stock
equivalent price of $0.035 or greater, the outstanding Principal Amount and
accrued and unpaid interest under the Notes shall automatically convert into the
Company’s Common Stock, such conversion to be effective concurrently with the
closing of the Qualified Financing.

 

5. Acquisition. Concurrently with the closing of a merger, share exchange,
consolidation, acquisition of all or substantially all of the assets or stock,
reorganization or liquidation of the Company that results in the stockholders of
the Company immediately prior to such transaction owning less than 50% of the
voting capital stock of the Company (or its successor or parent corporation)
immediately after the transaction or, in the case of a sale of assets or
liquidation, the Company owning after the transaction less than substantially
all of the assets owned by the Company prior to the transaction (other than an
issuance of equity securities for the primary purpose of raising capital) or any
other event that constitutes a “Capital Change” under the Company’s Second
Restated Certificate of Incorporation, as it may be amended, restated or
otherwise modified from time to time (any such transaction, an “Acquisition”)
that occurs prior to the satisfaction in full (whether by payment or conversion)
by the Company of the outstanding Principal Amount and all accrued and unpaid
interest under this Note, the Company may elect to either (i) convert the
outstanding Principal Amount and all accrued and unpaid interest hereunder into
shares of Company stock in accordance with the provisions of Section 2(b), or
(ii) accelerate the Maturity Date (or, if applicable, the Extended Maturity
Date) to the date of closing of the Acquisition transaction and thereupon the
Company shall be obligated to pay holder an amount equal to then outstanding
Principal Amount plus any accrued and unpaid interest in full satisfaction of
its obligations hereunder. In conjunction with such conversion in connection
with an Acquisition, the Holder shall execute all documentation required to be
executed by other stockholders of Company in connection with the Acquisition,
including, without limitation, escrow, indemnification and other similar
agreements.

 

2

 



 

6. Effect of Conversion. Upon conversion of this Note into shares of the
Company’s Common Stock in accordance with the terms hereof, and, if and as
applicable, upon receipt by the Company of any required documentation from the
purchaser, exchange agent or transfer agent, as the case may be, the Company
shall promptly issue and deliver to the Holder (a) a certificate or certificates
for the shares issuable upon such conversion of this Note (“Conversion Shares”).
Such conversion shall be deemed to have been made, in the case of conversion
pursuant to Section 2(b), as of the close of business on the Maturity Date (or
the Extended Maturity Date, if applicable) or such earlier date as may be
designated by the Holder in accordance with Section 2(b); in the case of a
Qualified Financing, simultaneously with the completion of the initial closing
of the Qualified Financing; and in the case of an Acquisition, immediately prior
to the closing of such Acquisition (in each case, the “Conversion Time”). The
Holder shall be treated for all purposes as the record holder of such Conversion
Shares as of the Conversion Time. No fractional Conversion Shares shall be
issued in connection with any conversion of this Note, and any fractional shares
shall be rounded up or down to the nearest whole share in lieu of any such
fraction (and any fraction representing one-half of a share shall be rounded
up). The issuance of Conversion Shares to the Holder upon conversion of this
Note in accordance with its terms shall constitute indefeasible satisfaction in
full of the obligations of the Company under this Note.

 

7. Event of Default. If the Company (a) fails to pay when due any principal or
interest payment on the due date hereunder, and such payment shall not have been
made within five (5) days of the Company’s receipt of the Holder’s written
notice to the Company of such failure to pay; (b) materially breaches any other
covenant contained in this Note and such failure continues for 30 days after the
Company receives written notice of such material breach from the Holder; (c)
voluntarily files for bankruptcy protection or makes a general assignment for
the benefit of creditors; or (d) is the subject of an involuntary bankruptcy
petition and such petition is not dismissed within 60 days, then in any such
case the Holder may, upon written notice to the Company (any of the foregoing,
an “Event of Default”), declare the Note in default and immediately due and
payable in full. From that date forward, at the option of and upon written
notice from the Holder, this Note shall bear interest at a rate of the lower of
twelve percent (12%) per annum or the highest rate allowed by applicable law
(such lower rate, the “Default Rate”), until the earlier of payment in full,
conversion, waiver of any applicable Event of Default or rescission of such
notice.

 

8. Information Rights. So long as this Note is outstanding, the Company agrees
to deliver to Holder any material information provided to stockholders of the
Company in their capacity as such and, upon request of Holder, such other
material information that a stockholder of the Company would be entitled to
receive by law or under the charter documents of the Company.

 

9. Notices. All notices provided for in this Note shall be in writing and
delivered in accordance with the Purchase Agreement.

 

10. Governing Law. This Note, and any disputes arising under this Note, will be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any conflict of laws principle to the contrary. The
Company and the Holder agree that the state and federal courts located in New
York County, New York will have exclusive jurisdiction over any dispute between
them arising out of this Note.

 

3

 



 

11. Assignment. Subject to the restrictions on transfer described in the next
sentence, the rights and obligations of the Company and the Holder shall be
binding upon and shall inure to the benefit of their successors, assigns and
transferees. Holder may not assign or otherwise transfer this Note without prior
written consent of the Company. No assignment or other transfer of the Note
shall be effective unless a legend has been added to the Note in accordance with
Treasury Regulation §1.1275-3(b) stating that the Note was issued with original
issue discount and specifying (i) the dollar amount of such original issue
discount, (ii) the dollar amount of the issue price of the Note, (iii) the issue
date of the Note, and (iv) the percentage constituting the yield to maturity of
the Note.

 

12. Waiver and Amendment. The provisions of this Note may be amended or waived
only upon the written consent of the Company, the Holder and the majority in
interest of the then Holders (as determined based on the principal amount then
outstanding under all of the Convertible Notes); provided, however, that no such
amendment or waiver may adversely affect any Holder’s rights without such
Holder’s consent.

 

13. Collection Costs. The Company agrees to pay all costs and expenses,
including without limitation reasonable attorney’s fees, incurred by the Holder
in any action brought to enforce the terms of this Note and/or to collect this
Note, and in any appeal thereof.

 

14. Headings. Headings used in this Note have been included for convenience and
ease of reference only, and will not in any manner influence the construction or
interpretation of any provision of this Note.

 

15. Only Company Liable. In no event shall any stockholder, officer, director or
employee of the Company be liable for any amounts due or payable pursuant to
this Note.

 

16. Counterparts. The Note may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.





 

***

 

4

 

  

The Company has caused this Convertible Note to be signed by its duly authorized
officer and dated the day and year first above written.

 

CORTEX PHARMACEUTICALS, INC.

 

By:           Name:           Title:    

 

(Signature Page to Form of Convertible Note)

 

 

 



 

AGREED AND ACCEPTED:         [HOLDER]         Name:           Address:          
                        Email:    

 

(Signature Page to Form of Convertible Note)

 



 

 

  

EXHIBIT B

 

FORM OF WARRANT

[see attached]

 

5

 

 

EXHIBIT B

FORM OF WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST HEREIN OR THEREIN MAY BE SOLD, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS COVERING ANY SUCH TRANSACTION, (B) THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF SUCH SECURITIES (CONCURRED IN BY COUNSEL FOR THE
COMPANY) THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

cortex pharmaceuticals, inc.

 

Warrant Number: [_______] Initial Exercise Date: [_________], 2014

 

THIS WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that, for value
received, [______________] or its permitted assigns (the “Holder”) is entitled,
upon the terms and conditions hereof, and subject to the limitations on exercise
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to 5:00 p.m. New York time on September 15, 2015
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
Cortex Pharmaceuticals, Inc., a Delaware corporation (the “Company”), up to
[_______] shares (as subject to adjustment hereunder, the “Warrant Shares”) of
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Convertible Note and Warrant
Purchase Agreement, dated as of October [__], 2014 (the “Purchase Agreement”),
among the Company and the Investors. This is one of the “Warrants” referred to
in the Purchase Agreement.

 

Section 2. Exercise.

 

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on any Business
Day (as defined below) on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of the Holder appearing on the books of the Company) of a duly
completed and executed facsimile copy of the Notice of Exercise form annexed
hereto (the “Notice of Exercise”). Within three (3) Business Days (as defined
below) following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price (as defined below) for the shares specified in the
applicable Notice of Exercise by wire transfer in immediately available funds or
cashier’s check drawn on a United States bank in immediately available funds. A
“Business Day” means any day other than a Saturday or Sunday or any day that
national commercial banks in New York City, New York are authorized or required
to close or any day that the NADSAQ stock markets or any other nationally
recognized stock markets are closed. Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Business Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Company, either directly or through its representative, shall
maintain, or cause to be maintained, records showing the number of Warrant
Shares purchased and the date of such purchases, which records shall be deemed
to be accurate absent manifest error. The Company shall deliver any objection to
any Notice of Exercise within two (2) Business Days of actual receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

 

6

 

 

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant initially shall be $0.035 per share, subject to adjustment hereunder
(including, without limitation, under Sections 2 and 3 hereof) (as adjusted, the
“Exercise Price”).

 

c) Mechanics of Exercise.

 

i. Delivery of Certificates Upon Exercise. Certificates for shares issuable upon
the exercise hereof shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if
the Company is a participant in such system and such shares are eligible for
legend removal, and otherwise by physical delivery to the address specified by
the Holder in the Notice of Exercise on the date that is no more than five (5)
Business Days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (such date, the “Warrant Share
Delivery Date”). The Warrant Shares shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the latter
of the date the Warrant has been exercised and payment to the Company of the
Exercise Price has been made in good funds by either certified check, wire
transfer or other similar payment method and all taxes required to be paid by
the Holder, if any, pursuant to Section 2(c)(v) prior to the issuance of such
shares, having been paid.

 

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

iii. Rescission Rights. If the Company fails to transmit, or to cause the
transfer agent of the Company to transmit, to the Holder a certificate or the
certificates representing the Warrant Shares pursuant to Section 2(c)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

iv. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

7

 

 

v. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto (the “Assignment Form”) duly executed by the
Holder and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

 

vi. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

vii. Acquisitions. If at any time while this Warrant is outstanding there is an
Acquisition (as defined below), then the Holder shall receive from any surviving
entity or successor to the Company, in exchange for this Warrant, a new warrant
in the surviving entity or successor to the Company substantially in the form of
this Warrant and with an exercise price adjusted to reflect the Common Stock
equivalent price offered in the Acquisition. An “Acquisition” shall mean the
closing of a merger, share exchange, consolidation, acquisition of all or
substantially all of the assets or stock, reorganization or liquidation of the
Company that results in the stockholders of the Company immediately prior to
such transaction owning less than 50% of the voting capital stock of the Company
(or its successor or parent corporation) immediately after the transaction or,
in the case of a sale of assets or liquidation, the Company owning after the
transaction less than substantially all of the assets owned by the Company prior
to the transaction (other than an issuance of equity securities for the primary
purpose of raising capital) or any other event that constitutes a “Capital
Change” under the Company’s Second Restated Certificate of Incorporation, as it
may be amended, restated or otherwise modified from time to time. The Holder
shall execute all documentation required to be executed by the Company or the
acquirer or successor of the Company in connection with the Acquisition,
including, without limitation, escrow, indemnification and other similar
agreements. Subject to and to the extent permitted by applicable law, the
Company will endeavor to notify the Holder of any proposed Acquisition at least
30 days prior to the date of any Acquisition (or such shorter period as
reasonably practicable under the circumstances); provided that the failure to so
notify the Holder shall not in any way impair the Acquisition.

 

Section 3. Certain Adjustments.

 

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant and which shall not include any dividends paid-in-kind
in respect to the Series G 1.5% Convertible Preferred Stock), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

8

 

 

b) Calculations. All calculations under this Section 3 shall be made to the
nearest 1/100th of a cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

c) Notice to Holder.

 

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
special nonrecurring cash dividend on or a redemption of the Common Stock, (B)
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, or (C) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, any of the events in Section 3.(c)ii (A), (B) or (C) being an “Event”,
then, in each case, the Company shall cause to be mailed to the Holder at its
last address as it shall appear upon the Warrant Register (as defined below) of
the Company, at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such Event is expected to become effective or close, as
applicable, and the date as of which it is expected that holders of the Common
Stock of record shall be entitled to exchange their shares of the Common Stock
for securities, cash or other property deliverable upon such Event; provided
that the failure to mail such notice or any defect therein or in the mailing
thereof shall not affect the validity of the corporate action required to be
specified in such notice. The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the Event triggering such notice except as may otherwise be expressly
set forth herein.

 

Section 4. Transfer of Warrant.

 

a) Transferability. Subject to compliance with any applicable securities laws,
the conditions set forth in Section 4(d) hereof, and the conditions of the
Purchase Agreement (including, without limitation, the Company’s prior written
consent in accordance with the Purchase Agreement), pursuant to which this
Warrant was purchased, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with an Assignment Form duly executed by the Holder
or its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

9

 

 

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

 

c) Warrant Register. The Company shall, either directly or through its
representative, record or cause to be recorded, this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time, which Warrant Register shall be
deemed to be accurate absent manifest error. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant satisfy any other reasonable conditions established by the
Company, including, without limitation, a legal opinion reasonably acceptable to
the Company with respect to such transfer.

 

e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act. The Holder acknowledges that the Warrant Shares will not be
registered under the Securities Act of 1933, as amended, or any applicable
statute or foreign securities law, and will therefore not be freely
transferable.

 

Section 5. Miscellaneous.

 

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i).

 

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

10

 

 

d) Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

Except and to the extent waived or consented to by the Holder, the Company shall
not by any action, including, without limitation, amending its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
reasonably appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or reasonably
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e) Jurisdiction. This Warrant is a contract between the Company and the Holder
and its terms shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York, without giving effect to any choice or conflict of law
provision or rule of that or any other jurisdiction. The Company and each Holder
irrevocably consent to the jurisdiction of the United States federal courts and
the state courts located in New York City, in any suit or proceeding based on or
arising under this Warrant and irrevocably agree that all claims in respect of
such suit or proceeding may be determined in such courts. The Company and each
Holder irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding in such forum. The Company further agrees
that service of process upon the Company mailed by first class mail shall be
deemed in every respect effective service of process upon the Company in any
such suit or proceeding. Nothing herein shall affect the right of any Holder to
serve process in any other manner permitted by law. The Company agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

 

11

 

 

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate on the Termination Date.

 

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be deemed delivered the
day after the date sent if sent by overnight courier, the same day sent if sent
by facsimile transmission or email with confirmation of receipt by the Holder,
or three (3) days after deposit with the US Postal Service if sent via certified
mail or first class mail if sent to the Holder at the address, facsimile number
or email address provided by the Holder as of the last date on which Holder
communicated in writing such contact information to the Company.

 

i) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

j) Successors and Assigns. Subject to applicable securities laws, the provisions
and limitations of the Purchase Agreement (including, without limitation, the
Company’s prior written consent in accordance with the Purchase Agreement) and
this Warrant, and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. Such successors or
permitted assigns of the Holder shall be deemed to be the Holder for all
purposes hereunder. The provisions of this Warrant are intended to be for the
benefit of any Holder from time to time of this Warrant and shall be enforceable
by the Holder or holder of Warrant Shares. Nothing herein, express or implied,
is intended to or shall confer upon any other person any legal or equitable
right, benefit or remedy of any nature whatsoever, under or by reason of this
Warrant.

 

k) Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company, the Holder, and the majority in
interest of the then Holders (as determined based on the number of Warrant
Shares for which the then-outstanding Warrants are exercisable); provided,
however, that no such amendment or waiver may adversely affect any Holder’s
rights without such Holder’s consent.

 

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

12

 

 

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

o) Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.

  

(Signature Page Follows)

 

13

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the ___ day of _____________, 2014.

   

  CORTEX PHARMACEUTICALS, INC.         By:     Name: Arnold S. Lippa   Title:
Chief Executive Officer and Executive Chairman

 

 

 

  



AGREED AND ACCEPTED:         [HOLDER]         Name:           Address:          
                        Email:    

 

 

 

 

NOTICE OF EXERCISE

 

To: CORTEX PHARMACEUTICALS, inc.

 

(1) The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ______, hereby irrevocably elects to purchase (check applicable
box):

 

[  ]  ____________ shares of the Common Stock of Cortex Pharmaceuticals, Inc.
covered by such Warrant;

 

(2) The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

 

[  ] $__________ in lawful money of the United States;

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

_________________________________________________

 

_________________________________________________

(please print or type name and address)

 

_________________________________________________

(please insert social security or other identifying number)

 

The Warrant Shares shall be delivered to the following:

 

_______ ___________________________________________

 

_______ ___________________________________________

 

_______ ___________________________________________

(please print or type name and address)

 

and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.

_______________________________

  

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
_________________________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
___________________________________________

 

Name of Authorized Signatory:
_____________________________________________________________

 

Title of Authorized Signatory:
______________________________________________________________

 

Date:
__________________________________________________________________________________

  

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

  

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

 

_____________________________

  

Assignee’s Signature: ___________________________________________

 

 

Company’s Signature: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



 

 

 

 

 

 

 

